Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II prison disciplinary hearing, petitioner, an inmate at Elmira Correctional Facility in Chemung County, *933was found guilty of violating a prison disciplinary rule prohibiting inmates from possessing contraband after correction officers found 51 pieces of homemade incense in his cell. Petitioner’s admission that the incense was his, along with the misbehavior report written by the correction officer who confiscated the incense and who identified it as contraband, provided substantial evidence to support the determination of guilt (see, Matter of Sieteski v Di Biase, 242 AD2d 753). Accordingly, we confirm.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.